Ingraham, J.:
This action was brought to dissolve a partnership which it is claimed was composed of the plaintiff and the defendant and for an accounting.
The answer admits that a partnership was formed of which the defendant was a special partner, and alleges that on the 1st of May, 1905, the partnership was dissolved by an agreement in which it was provided that the two general partners should pay and discharge all the outstanding obligations of the copartnership and hold the defendant free and harmless from any and all claims connected ivith the said copartnership, and should repay to the defendant the sum of $5,000, the capital contributed by him to the said copartnership ; that subsequently the partnership between the plaintiff and Tuttle, the other general partner, was dissolved, by which agreement of dissolution the plaintiff agreed to pay and discharge all of the outstanding obligations of the copartnership, including its liability to repay to this defendant the amount contributed by him to ■ the copartnership; that no part of said special capital has been repaid, and further alleged that the plaintiff gave to the defendant a promissory note for $5,000, which, has not been paid. The defendant, therefore, demands a dismissal of the complaint and *276an accounting of the special copartnership and judgment for the $5,000. ...
The plaintiff replied to this counterclaim and then made a motion for a discovery, which motion was granted.
The same question that is presented upon this application is presented in the case between these same parties in Fogarty v. Fogarty, No. 1 (128 App. Div. 272), decided herewith.. A discovery of these books and papers will only become material upon the accounting, and before such'discovery can, be granted the plaintiff must establish that he is entitled to such an accounting. .
It follows that the order appealed from must be reversed, with ten dollars costs, and the motion for a discovery denied, with ten dollars costs.'
Patteesox, P. J, Laughlin, Clarke and Scott, JJ, concurred.
Order reversed, with ten dolíais costs and .disbursements, and motion denied, with ten dollars costs.